Citation Nr: 1713676	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  05-00 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for cerebral/cerebellar disability with memory deficit for the period from October 23, 2008, to February 23, 2016, and a rating in excess of 70 percent after February 23, 2016.

2. Entitlement to an initial rating in excess of 40 percent for myelopathy with spinal cord decompression sickness at T7-T8, left lower extremity. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In a February 2015 decision, the Board denied entitlement to an initial rating in excess of 50 percent for cerebral/cerebellar disability with memory deficit and posttraumatic stress disorder (PTSD) for the period prior to October 23, 2008. The Board also remanded for additional development the issues of entitlement to an initial rating in excess of 50 percent for cerebral/cerebellar disability with memory deficit and PTSD on and from October 23, 2008, entitlement to an initial rating in excess of 40 percent for myelopathy with spinal cord decompression sickness at T7-T8, left lower extremity, and entitlement to an initial separate rating for myelopathy with spinal cord decompression sickness at T7-T8, right lower extremity.  

The Veteran appealed the Board's February 2015 decision to the Court of Appeals for Veterans Claims (Court) and in September 2015, the Court vacated the Board decision denying an initial rating in excess of 50 percent for cerebral/cerebellar disability with memory deficit and PTSD for the period prior to October 23, 2008. The issue was remanded for action consistent with the directives of a joint motion for remand (JMR). 

In January 2016, the Board again denied the issue of entitlement to an initial rating in excess of 50 percent for cerebral/cerebellar disability with memory deficit and PTSD for the period prior to October 23, 2008, and that determination has become final. The Board also remanded for additional development the issues of entitlement to an initial rating in excess of 50 percent for cerebral/cerebellar disability with memory deficit and PTSD on and from October 23, 2008, entitlement to an initial rating in excess of 40 percent for myelopathy with spinal cord decompression sickness at T7-T8, left lower extremity, and entitlement to an initial separate rating for myelopathy with spinal cord decompression sickness at T7-T8, right lower extremity.  

A subsequent September 2016 rating decision granted entitlement to a separate rating for myelopathy with spinal cord decompression sickness at T7-T8, right lower extremity, and assigned a 10 percent disability rating effective April 1, 2003.  The Veteran was notified that the decision represented a full and final determination of the issue on appeal. As the matter is considered a full resolution of the issue, no further action on appeal is required. 

In its September 2016 rating decision, the AOJ also granted an increased rating of 70 percent effective February 23, 2016, for cerebral/cerebellar disability with memory deficit (previously including PTSD). Although not specifically explained, the AOJ also found that the previous combination of the diagnosed mental disorder PTSD was not appropriate under the facts in this case. As addressed more thoroughly in the decision herein, the Board concurs with this determination including as based upon the effect of a change of diagnosis. See 38 C.F.R. § 4.13 (2016). The issue on appeal as to this matter has been accordingly revised.

For administrative clarification purposes, the Board also notes that its February 2015 decision found that a timely notice of disagreement had not been filed to appeal a July 2008 rating decision consolidating a rating for PTSD (38 C.F.R. § 4.130, Diagnostic Code 9411) with the service-connected disability of cerebral/cerebellar disability with memory deficit (cognitive disorder). As the July 2008 decision is final, this specific matter is not addressed as a matter for appellate review.

The Board notes that a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) and special monthly compensation is assigned in this case effective from November 1, 2008.  The Board also finds that the Veteran has not raised the matter of an extraschedular rating and that the evidence does not present exceptional or unusual circumstances.  Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances). As such, no further action as to these matters is required.

In its January 2016 decision the Board noted the issue of entitlement to service connection for erectile dysfunction had been raised by the record in a January 2011 statement, and referred the matter for Agency of Original Jurisdiction (AOJ) adjudication. There is no indication of any subsequent action as to this matter. Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1. On and from October 23, 2008, the Veteran's cerebral/cerebellar disability with memory deficit has been manifested by at most facet 3 level impairments.

3. The evidence shows that the Veteran's service-connected cerebral/cerebellar disability with memory deficit since October 23, 2008, also includes a separately compensable mental disorder manifest by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

4. The Veteran's myelopathy with spinal cord decompression sickness at T7-T8, left lower extremity is manifested by at most moderately severe incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1. On and from October 23, 2008, the criteria for an increased 70 percent rating, but no higher, for cerebral/cerebellar disability with memory deficit have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a; Diagnostic Code 8045 (2016).

3. On and from October 23, 2008, the criteria for a separate 70 percent rating, but no higher, for neurocognitive disorder and personality changes due to decompression illness have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130; Diagnostic Code 9327 (2016).

4. The criteria for an initial rating in excess of 40 percent for myelopathy with spinal cord decompression sickness at T7-T8, left lower extremity, have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a; Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The duty to notify has been met. See VA correspondence dated in April 2003, March 2007, June 2008, and May 2014. Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issues on appeal have been met, and all identified and authorized records relevant to the matter have been requested or obtained. The available record includes available service treatment records, service personnel records, VA treatment and examination reports, and statements in support of the claim. The Veteran has not identified any additional records that should be obtained prior to appellate consideration. The evidence of record is sufficient for the Board's review. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. See U.S.C.A. § 5103A; 38 C.F.R. §3.159 (2016). The Veteran underwent VA examinations in February 2016, April 2016, and May 2016. Thus, there has been compliance with the Board's January 2016 remand instructions.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate. The VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and considers the Veteran's complaints and symptoms. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). The available medical evidence is sufficient for adequate determinations. There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3 (2016).

While the regulations require a review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. A veteran's entire history is to be considered when making disability evaluations. See 38 C.F.R. 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). In a claim for increased rating for already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran. Washington v. Nicholson, 19 Vet. App. 362 (2005). In some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). In Jandreau, the United States Court of Appeals for the Federal Circuit (Federal Court) stated that a layperson can identify a simple condition like a broken leg, but not a form of cancer. Id. at 1377, n. 4. Lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Id. at 1377. A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that varicose veins is a disability that is unique and readily identifiable).

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); see also 38 C.F.R. § 3.159(a)(2) (2016) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.). The Board must also assess the credibility, and therefore the probative value, of the evidence of record in its whole. Owens v. Brown, 7 Vet. App. 429 (1995). In determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995).

The Federal Court has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). The Court has also held that VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so. See Owens v. Brown, 7 Vet. App. 429 (1995). 

VA regulations provide that the repercussion upon a current rating of service connection when change is made of a previously assigned diagnosis or etiology must be kept in mind. The aim should be the reconciliation and continuance of the diagnosis or etiology upon which service connection for the disability had been granted. The relevant principle enunciated in § 4.125, entitled "Diagnosis of mental disorders," should have careful attention in this connection. When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examination or in use of descriptive terms. This will not, of course, preclude the correction of erroneous ratings, nor will it preclude assignment of a rating in conformity with § 4.7. 38 C.F.R. § 4.13 (2016).

Rating disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited. 38 C.F.R. § 4.14 (2016). Separate ratings may be assigned without violating the prohibition against pyramiding unless the disorder constitutes the same disability or symptom manifestations. Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

Neurocognitive disorders shall be evaluated under the general rating formula for mental disorders; neurologic deficits or other impairments stemming from the same etiology (e.g., a head injury) shall be evaluated separately and combined with the evaluation for neurocognitive disorders. 38 C.F.R. § 4.126(c) (2016). When a single disability has been diagnosed both as a physical condition and as a mental disorder, the rating agency shall evaluate it using a diagnostic code which represents the dominant (more disabling) aspect of the condition. 38 C.F.R. § 4.126(d).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 4.3 (2016).

A. Cerebral/Cerebellar Disability

The Veteran's service-connected cerebral/cerebellar disability is currently rated under Diagnostic Code 8045 (which provides for the evaluation of cognitive impairment and other residuals of traumatic brain injury not otherwise classified). This rating was paired with 38 C.F.R. § 4.130, Diagnostic Code 9304 (which provides for major or mild neurocognitive disorder due to traumatic brain injury). Hyphenated, or paired, diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating. 38 C.F.R. § 4.27 (2016). 

During the course of this appeal, VA amended the Schedule for Rating Disabilities by revising the portion of the Schedule that addresses neurological conditions and convulsive disorders. The amendments revised 38 C.F.R. § 4.124a, Diagnostic Code 8045 and are effective October 23, 2008. The effective date of any increase in disability compensation based solely on the new criteria, however, can be no earlier than the effective date of the new criteria. 73 Fed. Reg. 54, 693 (Sept. 23, 2008). As the January 2016 Board addressing the rating prior to October 23, 2008, has become final, further discussion as to this earlier matter is not required.

Current Diagnostic Code 8045 (which provides for the evaluation of brain disease due to trauma) provides for separate ratings under the appropriate diagnostic code for purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following brain trauma. 38 C.F.R. § 4.124a; Diagnostic Code 8045 (2016). Subjective complaints such as headaches, dizziness, insomnia, etc., recognized as symptomatic of brain trauma would be rated 10 percent and no more under Diagnostic Code 9304 and could not be combined with any other rating for a disability due to brain trauma. A rating in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 may not be assigned in the absence of a diagnosis of multi-infarct dementia with cerebral arteriosclerosis associated with brain trauma. 38 C.F.R. § 4.124a, Diagnostic Code 8045.

Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation.  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain. Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive. Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others. In a given individual, symptoms may fluctuate in severity from day to day. VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified." However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder. When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045 here that are reported on an examination, VA is to evaluate under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Diagnostic Code 8045 instructs that VA should consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." However, not every facet has every level of severity. The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets. If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

The current version of Diagnostic Code 8045 contains the following notes:

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals Of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code. In such cases, do not assign more than one evaluation based on the same manifestations. If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone. These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning. This classification does not affect the rating assigned under diagnostic code 8045.

When rating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission. The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. When rating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2016). 

During the course of this appeal, the rating criteria were revised to update references pertinent to the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders (5th ed.) (DSM-5). Those changes included removal of the multi-axis system, Global Assessment of Functioning (GAF) score method of assessment, but did not invalidate the previously reported GAF scores. No additional substantive revisions have been made to VA's General Rating Formula for Mental Disorders.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  

Under the Diagnostic and Statistical Manual for Mental Disorders (4th ed.) (DSM-IV), the GAF score was previously described for VA purposes as a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores ranging between 61 to 70 indicated mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning "pretty well," and has some meaningful interpersonal relationships.  Scores between 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores between 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

Diagnostic Code 9304 governs ratings for dementia due to head trauma and Diagnostic Code 9327 is assigned for other organic mental disorder (including personality change due to general medical condition).  According to the rating formula, a 50 percent rating is assigned when a veteran's psychiatric disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130.  

A 70 percent evaluation is assigned when a veteran's psychiatric disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned when a veteran's psychiatric disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name. Id. 

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings. The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was also noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." Id.

In this case, the record reflects that the Veteran suffered diving decompression sickness after surfacing from a dive without performing proper decompression ascension in 1996. He was diagnosed with type II decompression sickness with possible cerebral and cerebellar dysfunction in February 2003 by a private psychiatrist. Diagnoses of PTSD and major depressive disorder were also provided.

At a March 2009 VA examination, the Veteran reported that he lost his job as a CEO in June 2008. The examiner reported that the Veteran was rather unclear about the circumstances under which he lost his job and initially reported that "they let my contract expire because I made an allegation of fraud." The Veteran later indicated that this was the equivalent of being fired from his job and that he was fired without any severance plan or settlement. The examiner indicated that the Veteran's history indicated that he has at times been extremely successful in his business dealings and has shown no inability to find and maintain high levels of employment. He stated that the Veteran last worked as a CEO for an energy company where he worked for three years with a high level of income and responsibility. At that time, the Veteran showed adequate ability to interact with others in getting and maintaining the job for a period of time although his personality problems eventually resulted in his dismissal. The examiner concluded that there was no significant social change since the last evaluation in terms of his marital or dating status and he remained employable per psychiatric purposes.

At that examination, the Veteran reported that he lacked trust in others, easily angered others, and generally had an unpleasant disposition. He also reported having no friends, frequent insomnia with nightmares five times a week, and difficulty with navigation even in familiar surroundings. He stated that he experienced suicidal ideation two to three times per week. Since his termination, he reported unsuccessful efforts at completing tasks and an inability to find new employment. He had previously been employed as a CEO at an energy company for three years and worked with a high level of responsibility and income. The examiner concluded that the Veteran showed adequate ability to interact with others though his personality problems eventually resulted in his termination, and noted adequate and appropriate grooming as well as normal speech.

In an April 2009 VA examination, the Veteran was reported as suffering from memory problems such as difficulty finding words and forgetting names. He was again let go of his current employment, and the termination was reported to be as a result of his poor memory. Examples of his memory problems included forgetting items at the supermarket and re-checking to see if he had forgotten to perform tasks. He also reported difficulty with concentration, navigation, trust of others, and authority. He cited these problems as the source of his pending divorce, which was described as a major stressor for him at the time. Also noted in the report is his trouble judging distances on the highway and an instance of getting lost in a familiar area. He described having a different personality since the diving incident, a flat mood, and difficulty estimating length of time. The examiner noted that the Veteran was evasive when asked about his previous employment termination. The examiner also reported personality difficulties like poor judgment and poor self-monitoring of behavior as well as social inhibition. He also noted a difficulty learning new information but an ability to retain new information relatively well. The Veteran reported being able to easily fall asleep but awakening every ninety minutes to urinate. The Veteran was reported to be employable as he had been gainfully employed for over four years at a biofuel company.  

In an April 2009 vocational report, the Veteran noted that he would have frequent conflicts with his co-workers/supervisors at his employment. He also stated that he was unsure about what he could do or wanted to do for employment in general. 

A June 2013 VA medical record shows the Veteran reported he was unable to perform mental spatial translations, unable to recall some words and names of neighbors and friends, and had trouble connecting time. He further reported no desire to complete tasks, the inability to hold a job for more than a year because of his combative personality, and major marital stress. Specifically, the examiner noted explosive fits of anger towards the Veteran's spouse without apparent reason.

VA mental disorders examination in February 2016 included diagnoses of unspecified depressive disorder, related to military service and/or secondary to a service-connected cognitive disorder, and mild neurocognitive disorder and personality change, related to service and due to decompression illness.  The examiner found the Veteran had occupational and social impairment deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood. It was noted that the Veteran's occupational and social difficulties were the primary contributors to his string of employment terminations and interpersonal difficulties (i.e., his divorce and strained relationship with his daughter). He reported significant memory problems and problems with inattention, though the examiner found the Veteran to have clear thought processes without delusions or hallucinations. The examiner concluded that the Veteran's symptoms were consistent with his March 2009 VA examination. It was noted he was previously diagnosed with PTSD, but that the most recent review examination revealed PTSD was in full remission. The examiner noted that based on the current clinical interview and chart review the Veteran did not meet the criteria for PTSD and that the prior diagnosis of PTSD was not appropriate.

VA TBI examination in April 2016 by two examiners, a neurologist and a neuropsychologist, included diagnoses of residuals attributable to TBI with mild neurocognitive disorder due to decompression illness and personality change due to diving injury. It was noted that the Veteran had sustained a cerebral/cerebellar injury due to decompression illness that was, technically, not a traumatic brain injury. On examination there was objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment; mildly impaired judgment for complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; social interaction that was occasionally inappropriate; motor activity moderately decreased due to apraxia; subjective symptoms that did not interfere with work; instrumental activities of daily living; or work, family or other close relationships; one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them; and comprehension or expression, or both, of either spoken language or written language that was only occasionally impaired. There was no impairment to orientation, visual spatial orientation, or consciousness. A neurological examination was notable for evidence of significant abnormality related to his history of decompression illness.  It was noted the Veteran's residual symptoms appeared to have remained stable without evidence of significant decline or improvement since his 2007 and 2009 VA examinations.

Based on the evidence of record, the Board finds that from October 23, 2008, forward, the Veteran's service connected cerebral/cerebellar disability with memory deficit is manifested by moderately severe impairment in visual and spatial orientation, warranting a 70 percent evaluation. During the March 2009 VA examination, the Veteran reported difficulty with navigation even in familiar surroundings. In April 2009, he again reported difficulty with navigation and getting lost in otherwise familiar areas while driving. The February 2016 VA examination concluded that the Veteran's symptoms were still consistent with the March 2009 examination findings. Diagnostic Code 8045 rates moderately severe impairment of visual spatial orientation at a level 3 impairment and lists "gets lost even in familiar surroundings" as an example of that impairment level. In particular, the Board finds that the opinions of the March 2009, April 2009 and February 2016 VA examinations-which noted the Veteran's report of becoming lost in familiar surroundings-are highly persuasive and based upon adequate rationale and examination of the Veteran. As the Veteran's reported symptoms are most clearly assessed under visual spatial orientation at a level 3 impairment, a 70 percent rating from October 23, 2008, is warranted. 

The Board finds, however, that a higher, 100 percent schedular disability rating under Diagnostic Code 8045 is not warranted at any point during the period on appeal. A "total" facet is not shown by the evidence of record at any point from October 23, 2008. None of his VA examination reports or medical reports noted any instance of objective evidence of severe memory or attention impairment, severely impaired judgment, consistent disorientation to two or more aspects of time or person or place or situation, severely decreased motor activity, severely impaired visual or spatial orientation, complete inability to communicate, or a persistently altered state of consciousness. 

The Board also finds that the evidence shows that the Veteran's service-connected cerebral/cerebellar disability with memory deficit also includes a separately compensable residual mental disorder manifest by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. The February 2016 and April 2016 VA opinions in this case are persuasive that the Veteran's mental disability meets the criteria for a diagnosis of neurocognitive disorder due to decompression illness and that his residual symptoms appear to have remained stable without evidence of significant decline or improvement since his 2007 and 2009 VA examinations. These symptoms are not contemplated under the 70 percent rating for the Veteran's cerebral/cerebellar disability with memory deficit, discussed above, and a separate rating is not prohibited as pyramiding. Therefore, the Board finds that a separate 70 percent schedular rating is warranted under Diagnostic Code 9327, effective from October 23, 2008, the date of the revised regulations allowing the separate rating.

B. Myelopathy

The Veteran contends that he should be awarded a higher rating in excess of 40 percent for his myelopathy with spinal cord decompression sickness at T7-T8, left lower extremity. Service connection is established effective from April 1, 2003. The Veteran is currently rated for the neurological manifestations of his diving decompression sickness (myelopathy with spinal cord decompression sickness at T7-T8, lower left extremity) under Diagnostic Code 8599 (which provides for unknown disease of the peripheral nerves) and Diagnostic Code 8520 (which provides for paralysis of the sciatic nerve). Here, the hyphenated diagnostic code indicates that an unlisted neurologic disorder (Diagnostic Code 8599) is rated, by analogy, under the criteria which rates paralysis of the peripheral nerve.  

Under Diagnostic Code 8520, complete paralysis of the sciatic nerve in which the foot dangles and drops with no active movement possible of muscles below the knee and flexion of knee is weakened or very rarely lost is rated at 80 percent disabling. Incomplete severe paralysis with marked muscular atrophy is rated at 60 percent disabling. Moderately severe incomplete paralysis is rated at 40 percent disabling. 38 C.F.R. § 4.124a., Diagnostic Code 8520.

The term "incomplete paralysis" used in reference to evaluation of peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a .

Neither the Rating Schedule nor the regulations provide definitions for words such as "moderately severe." Rather than applying a mechanical formula, the Board must instead evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2016).

Service treatment records dated in October 1996 noted the Veteran had left foot numbness and was dragging his foot from weakness without falling. The records also note left lower extremity muscle spasms and an overall weakness at the end of the day.

On VA examination in August 2007 the Veteran reported a persistent feeling of numbness on this right and left lower extremity, as well as cramping in his lower extremities and bowel incontinence several times per month. It was noted that he drags his left foot when walking and suffers daily falls. During the examination, the Veteran performed a gait exam and was able to tandem walk without difficulty. The examiner concluded that the myelopathy would be characterized as incomplete, moderately severe. 

An August 2007 medical treatment record noted that his lower extremity weakness had improved, though he still had numbness and weakness. Nerve conduction screening was within normal limits for the lower extremities. An August 2009 medical examination report noted that the Veteran had some issues with falling as a result of his left leg weakness though he did not use a cane or assistive device. Further, the Veteran reported that he did not have any lifting restriction and did not avoid stairs because of his lower extremity weakness.

VA peripheral nerves examination in June 2014 included a diagnosis of decreased sensation in the lower extremities, per veteran report, with no clinical or diagnostic testing to support another diagnosis. The Veteran complained of worsening left foot drop with reported falls and difficulty ambulating due to limping and dragging the left foot.  He stated he had left foot parasthesias, but reported no numbness or pain, except for occasional muscle spasm in left foot which elicited pain. He stated this typically occurred at the end of day when he is tired or when he lays his laptop on the quadriceps and the nerve is irritated. The examiner noted symptoms attributable to the left peripheral nerve condition, including mild constant pain, but no intermittent pain, paresthesias, diaesthesias, or numbness. Muscle strength was 5/5, normal, to knee extension, ankle plantar flexion, and ankle dorsiflexion. Deep tendon reflexes were hypoactive in the left knee and ankle. There was no evidence of muscle atrophy, abnormal sensation to light touch, or trophic changes. Gait was antalgic to the left. Incomplete paralysis in the left sciatic nerve was found to be mild. The Veteran was noted to use a cane regularly to help keep steady when ambulating. The examiner found the peripheral nerve condition did not impact his ability to work. It was noted that a June 2013 electromyography (EMG)/Nerve Conduction Study (NCS) was normal with no electrodiagnostic evidence for lumbosacral radiculopathy or any other neurologic process.  There was no change from a previous EMG/NCS study in August 2007.

A February 2016 VA examination included diagnoses of myelopathy with spinal cord decompression sickness at T7-T8, left lower extremity, and left foot drop. It was noted the Veteran reported left lower extremity weakness in the quadriceps and that his left foot drags his left toe when he ambulates. He used a cane to keep himself steady when he ambulated. He stated that when it got cold his left lower extremity had spasms and was painful on a level of 6/10 on a scale of 0-10. He required no braces and was on no medication for the condition. He had normal EMG findings for both the right and left lower extremities. The examiner noted symptoms attributable to the left peripheral nerve condition including moderate intermittent pain and moderate numbness. Muscle strength was 3/5 to knee extension and 4/5 to ankle plantar flexion and dorsiflexion. Deep tendon reflexes were hypoactive in the left ankle. There was no evidence of muscle atrophy, abnormal sensation to light touch, or trophic changes. Incomplete paralysis in the left sciatic nerve was found to be moderate. The Veteran was noted to use a cane regularly to help keep steady when ambulating. The examiner found the peripheral nerve condition did not impact his ability to work.  

Based on the evidence of record, the Board finds that the Veteran's service connected myelopathy with spinal cord decompression sickness at T7-T8, left lower extremity is manifested by at most moderately severe incomplete paralysis. The August 2007 examination report noted the Veteran had moderately severe myelopathy of the lower left extremity. Similar findings were noted upon VA examination in February 2016 examination. No medical examinations or medical reports note a complete paralysis or muscular atrophy of the Veteran's left lower extremity. 

The Veteran is competent to report certain obvious left lower extremity symptoms, but not to identify a specific level of disability. Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994). The medical findings adequately address the criteria under which this disability is evaluated. The Board accords the objective medical findings greater weight than subjective complaints of increased symptoms. Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

In summary, the Board finds that the Veteran's service connected myelopathy with spinal cord decompression sickness at T7-T8, left lower extremity, represents no more than moderately severe incomplete paralysis. A rating in excess of 40 percent is not warranted. The preponderance of the evidence is against his claim.


ORDER

A 70 percent disability rating for cerebral/cerebellar disability with memory deficit from October 23, 2008, is granted, subject to the legal authority governing the payment of compensation.

A separate 70 percent rating for neurocognitive disorder and personality changes due to decompression illness is granted from October 23, 2008, subject to the legal authority governing the payment of compensation.

An initial rating in excess of 40 percent for myelopathy with spinal cord decompression sickness at T7-T8, left lower extremity, is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


